IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                   : No. 526
                                         :
APPOINTMENT TO THE CRIMINAL              : CRIMINAL PROCEDURAL RULES
PROCEDURAL RULES COMMITTEE               : DOCKET




                                      ORDER

PER CURIAM
         AND NOW, this 29th day of October, 2020, Stefanie J. Salavantis, Esquire,

Luzerne County, is hereby appointed as a member of the Criminal Procedural Rules

Committee for a term of four years, commencing January 1, 2021.